Citation Nr: 1213700	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran performed honorable active military service from November 6 to December 4, 1980. 

This appeal arises from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for depression. 

The Board remanded the case for development in December 2009.  In May 2011, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court)).  In an Order, dated in August 2011, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for a psychiatric disorder.  He was administratively discharged from service on his 29th day of active military service because of an adjustment disorder. 

A November 21, 1980-dated entry in his military health record reflects that the Veteran doubted his ability to adjust to military life.  His mood was mildly depressed with some agitation.  He had vague suicidal ideation.  The report states, "Seems to exhibit characteristics of an avoidant personality disorder.  The report recommends an administrative discharge.  The November 21, 1980, STR mentions a mildly depressed mood, agitation, suicidal ideation, and certain characteristics of a personality disorder.

An April 2007 VA psychiatry note reflects that the Veteran reported being depressed since his 1980 discharge from the Army.  He reported that he had not sought any prior treatment for depression.  The psychiatrist offered Axis I diagnoses of major depression, recurrent, and of anxiety disorder, not otherwise specified.  The psychiatrist found no personality disorder.

In October 2007, the Veteran submitted an April 1989 private psychological evaluation that notes recent family problems, but does not mention prior military service.  Depressive and obsessive ideation was observed.  An Axis I diagnosis of adjustment disorder with depressed mood and life circumstance problems was offered.

In December 2008, the Veteran argued that he was discharged from active service specifically because of depression.  He reported that he was fine until he was traumatized during gas-mask training, at which point he became afraid of people.  

As pointed out by the Court, the Veteran has not been examined by VA to determine the etiology of his currently diagnosed psychiatric disorder and his military service.  Thus a remand for an examination and a medical opinion is necessary.  38 U.S.C. § 5103A (d) ; 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to be performed by a psychiatrist to determine the nature and etiology of any psychiatric disorder diagnosed.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner must address all pertinent evidence in the file including the lay statements submitted in support of the claim and the private reports of December 2011 and January 2012.  .  

The examiner should offer an opinion with complete rationale as to whether any psychiatric disorder diagnosed is due to or was aggravated by service to include the claimed gas mask training incident.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (20011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated. If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


